DETAILED ACTION
This Non-Final Office Action is in response to the application filed on 01/25/2011, the Amendment & Remark filed on 06/23/2021 and the Request for Continued Examination filed on 06/23/2021.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/23/2021 has been entered.
 
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claim 1, 27 and 41 are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 1-3 of copending Application No. 13835787 (reference application). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 1-53 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The recitation of the claimed invention is analyzed as follow, in which the abstract elements are boldfaced.
The claims recite: 
A trading computer system for allowing enhanced coordinated execution of orders submitted by traders to said system, supporting orders from either multi-unit order, multi-item orders, or a combination of multi-unit orders and multi-item orders, and having a trading mechanism comprising a clearing method for matching multiple traders in one clearing and comprising a message space that defines admissible orders, said trading computer system comprising:
a) at least one selectable order input form that allows at least one trader i to submit admissible orders, wherein said message space defines admissible orders, and defines at least one conditioning variable that at least one admissible order may reference;
wherein said admissible orders comprise at least one order that involve at least one nonzero price and that belongings to the group of either multiunit orders, multi-item orders, or a combination of multi-unit orders and multi-item orders, and that is complex;
wherein a given admissible order is complex if it comprises at least one complex condition, wherein, given said trading mechanism, a condition comprised in an admissible order submitted by said trader i is complex if:
 it is a condition on at least one conditioning variable: and if for at least one set of orders in the set of admissible orders from traders other than trader i, met at a clearing of said admissible order:
1) cannot be determined given only the information contained in the a first group of variables comprising:
trader i’s trade allocation and transfers in said clearing, trader i’s own order history up until the time of said clearing, the history of trades up until the time of said clearing excluding information about the trade allocation and transfers in said clearing, the history of intra-trade information available to said at least one trader i in said trading mechanism up until the time of said clearing excluding information about the trade allocation and transfers in said clearing, the time of said clearing, and the history, up until the time of said clearing, of exogenous variables to the trading mechanism on which said admissible order submitted by said trader i depends;
ii) can be determined given the information contained in the a second group of variables comprising:
the trade allocation and transfers in said clearing, and the entirety of trading mechanism information up until the time of said clearing;
b) an order receiver that receives submitted admissible orders
c) an order storage module  that stores submitted admissible submitted orders;
d) a trade generator that generates trades based on submitted admissible orders and said trading mechanism,
wherein said clearing method matches multiple traders at the clearing of said admissible submitted orders.
wherein a price or prices corresponding to a generated trade allocation and transfers, for item or items on which said at least one  submitted admissible complex • order was submitted, are determined endogenously; 
wherein the trade generation involves using said clearing method to choose a generated trade at said clearing,
wherein said generated trade is associated with the realization of the at least one referenced conditioning variable at said clearing in which said generated trade is chosen.
wherein orders having unmet conditions at the realization of the at least one referenced conditioning variable at said clearing receive zero allocation in said generated trade.
e) a reporting module at said trading-apparatus that reports said generated trades.
an order manager configured for managing an event associated with 15 said orders selected from the group consisting of: submission of said orders; amendment of said orders; cancelling of said orders; generating a set of valid outstanding orders; confirming a receipt of said orders; publishing of a portion of said orders; and a trade generated based on said orders.
further comprising: an intra-trade information module configured for reporting and generating Intrartrade information based on at least one of said orders and said trades.
an exogenous communication module configured for communicating with at least one of an exogenous trading venue and a data feed, said exogenous trading venue being one other than a trading venue comprising said trading computer system.
wherein said exogenous communication module comprises: an order routing module configured for sending a portion of said orders to said exogenous trading venue; and an exogenous information accessor configured for accessing information from at least one of said exogenous trading venue and said data feed.
a trading mechanism storage module configured for storing said
trading mechanism.
	wherein said trading mechanism storage module is configured to be accessible by said trade generator 
The ordered combination of the recited limitations is a process that, under its broadest reasonable interpretation, covers the providing of a trading mechanism but for the recitation of generic computer components. That is, other than reciting generic computing language such as apparatus, hardware device and computer system, nothing in the claim elements that precludes the steps from that of providing the trading mechanism. For example, but for the “computer” language, the recited claim limitation in the context of the claimed invention encompasses one or more person manually executing the steps of the trading mechanism. If a claim, under its broadest reasonable interpretation, covers a commercial activity but for the recitation of certain generic computing components, then it falls within the “Certain Method of Organizing Human Activity” grouping of abstract ideas. As such, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recite the additional element of computer system to perform the form providing, receiving, storing, order generating, and reporting steps. The computer system in the above steps is recited at a high-level of generality (i.e., as a generic computer components performing steps of the recited abstract idea) such that it amounts no more than mere instruction to apply the exception using a generic computer 
The claims, when considered both individually and as an ordered combination, do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer system to provide a trading mechanism amounts to no more than mere instructions to apply the exception using generic computer component. Mere instruction to apply an exception using a generic computer cannot provide an inventive concept. Such additional elements are determined to not contain an inventive concept according to MPEP 2106.05(f). It should be noted that (1) the “recitation of claim limitations that attempt to cover any solution to an identified problem with no restriction on how the result is accomplished and no description of the mechanism for accomplishing the result, does not provide significantly more because this type of recitation is equivalent to the words “apply it””, and (2) “use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not provide significantly more”. (See MPEP 2106.05 (f)) 
Additional elements that require no more than a generic computer to perform generic computer functions includes receiving data (Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec,), storing data, (Storing and Berkheimer v. HP, Inc.) dated April 19 2018.
No additional element currently recited in the claims amount the claims to be significantly more than the cited abstract idea. Therefore, claims 1-53 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Response to Arguments
Applicant's arguments filed 06/23/2021 have been fully considered but they are not persuasive. 

	Regarding the applicant’s arguments that the claims provide an improvement to technology, allowing for enhanced coordinated execution of orders while at least reducing the required data/order, the examiner respectfully disagrees. As responded in Page 11 of the Final Office Action, the “later proclaimed improvement of “reduced data evaluating the specification and the claims to ensure that a technical explanation of the asserted improvement is present in the specification, and that the claim reflects the asserted improvement. (See MPEP 2106.05 (a)) The applicant quoted MPEP 2106.05 (d)(1) that “The specification need not explicitly set forth the improvement, but it must describe the invention such that the improvement would be apparent to one of ordinary skill in the art”, then concluded that “it is obvious to one of skill in the art that implementing the invention reduces data or order traffic compared to the prior art”. However, as one skilled in art, it is not obvious to the examiner how a “complex trading mechanism”, assumingly more complex, would reduce data or order traffic over convention trading mechanism. 
Even assuming the reduced data traffic improvement is supported by the claimed invention, the examiner considered that the improvement is attributed to the improvement to the trading mechanism (Specification Paragraph 0055, 0125 and 0224-0226) while the improved trading mechanism is implemented on a generic computing environment. In another word, while a compacted transaction process would require less transaction information or transaction steps than an unimproved transaction process, the improvement is independent of what technological platform the transaction is implemented on. Be it a brick and mortar auction, over the phone auction or electronic auction, a transaction process with less data or fewer number of order would require 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHO KWONG whose telephone number is (571)270-7955.  The examiner can normally be reached on 9am - 5pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid Merchant can be reached on 571-270-1360.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/CHO KWONG/Primary Examiner, Art Unit 3698